Order issued September 27, 2013




                                        S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                        ________________________________________

                                   No. 05-12-00032-CR
                        ________________________________________

                                 LYDIA L. CURTIS, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                                         ORDER

                          Before Justices Bridges, Fillmore, and Lewis

      Based on the Court’s opinion of this date, we GRANT the March 4, 2013 motion of

Courtney C. Miller for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Courtney C. Miller as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Lydia L. Curtis, LE# 178200, Collin County Detention Facility, 4300 Community Avenue,

McKinney, Texas, 75071.




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE